DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed June 20, 2022 has been entered. Claims 1-10 and 12-19 remain pending in the application. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No claims are presently being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 15-17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 15-17 depend on a rejected base claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1, 5-10, 12, 14-15 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crawford et al. (US 20160103487 A1) (hereinafter – Crawford).

Regarding claim 1, Crawford discloses A computer implemented method, comprising (Abstract and entire document):
supplying stimuli to an organism (Para. [0042], “In the calibration process 202, stimuli 210 are provided to a first subject 212. The stimuli 210 may include images, statements, or questions that are presented to a user that would incite certain characteristic brain activity responses.”);
labeling content of the stimuli that are applied to the organism (Para. [0037], “The library of stimuli 110 include sets of stimuli involving any of various media designed to engage the brain, e.g., pictures, films, audio tracks, written or spoken questions or problems. The stimuli options are numerous and a library of specific stimuli 110 foci is imagined that could range from the general, e.g., designed to test emotional sensitivity, to the very specific, e.g., orientations on family and child-rearing.” And para. [0040], “Accordingly, the system 100 translates recorded brain activity patterns in response to stimulus 110 into a characteristic mental profile for that stimulus. A library of stimuli 110 is translated into a library of mental profiles for each individual. The mental profiles also include the integration of personal data and traits from database 150.” Each stimuli is labeled along with personal data and traits in order to analyze the brain in an organized manner. The organism also labels the content by how it responds to each labeled stimuli. Both types of labeling are being done.);
measuring brain activity of the organism responsive to the stimuli (Para. [0042], “The response of the subject is measure by data gathering and recording system 220. The data gathering and recording system 220 also measure activity associated with brain anatomy and activity. Neuroimaging devices that measure the resulting brain activation patterns may include EEG, firs, MEG, MRI, ultrasound, etc.”);
producing a brain feature activity map characterizing the brain activity (Para. [0043], “The data associated with brain anatomy and activity is provided to a pattern recognition device 230 that analyzes the associated with brain anatomy and activity to identify patterns. Anatomic characteristics of the brain. e.g., gyrification, cortical thickness, etc., are identified.” And para. [0093], “According to an embodiment, mental gestures are mapped to brain activity emerging from topographically organized brain regions, such as the primary motor and/or somatosensory cortices found in the human brain.”);
repeating the operations of supplying, measuring and producing for a plurality of stimuli while labeling the content of the stimuli to form an enriched brain feature activity map database including content labels (Para. [0037], “The stimuli options are numerous and a library of specific stimuli 110 foci is imagined that could range from the general, e.g., designed to test emotional sensitivity, to the very specific, e.g., orientations on family and child-rearing. The brain activity is recorded by a data collection and recording system 120, 122 as the stimuli are presented to the subjects 112, 114.” And para. [0038], “A pattern recognition system 130 processes the recorded brain activity to characterize and classify the brain activation pattern… The pattern and classification results 132 are combined, at a mental profile modeling system 140, with personal data and other traits from a database 150 to develop mental profile models of the subjects 112, 114.”);
receiving new stimuli (Para. [0044], “During the authentication process 204, stimuli 270 are provided to a second subject 272. The second subject 272 may be the first subject 212 or another subject having data maintained in the database 250. The response of the subject is measured by data collection and recording system 274. The response may include data associated with brain anatomy and activity.”);
mapping the new stimuli features to a projected brain activity map (Para. [0044], “The data associated with brain anatomy and activity is provided to a pattern recognition device 276 that analyzes the associated with brain anatomy and activity to identify patterns.”);
comparing the projected brain activity map to the brain feature activity map database to identify similarities and dissimilarities between the projected brain activity map and entries in the brain feature activity map database to designate a match (Para. [0045], “The analysis device 260 determines whether the subject being authenticated correlates to the subject's previously processed brain measurements and prediction data. The brain anatomy and activity patterns are thus compared to known or predicted signatures collected during calibration sessions, previous signatures collections, or predicted a priori from a library of ‘similar’ brain signatures.”); and
characterizing a content of the new stimuli based upon a content label associated with the match (Para. [0045], “The analysis device 260 determines whether the subject being authenticated correlates to the subject's previously processed brain measurements and prediction data. The brain anatomy and activity patterns are thus compared to known or predicted signatures collected during calibration sessions, previous signatures collections, or predicted a priori from a library of ‘similar’ brain signatures.” And para. [0040], “Accordingly, the system 100 translates recorded brain activity patterns in response to stimulus 110 into a characteristic mental profile for that stimulus. A library of stimuli 110 is translated into a library of mental profiles for each individual. The mental profiles also include the integration of personal data and traits from database 150. The mental profile analysis system 160 derives the similarity or dissimilarity of mental profiles based on the degree of similarity or dissimilarity of pattern matching results between two people for a stimulus or set of stimuli. This result, a mental profile match result 170 represents a probabilistic score of a “mental match.”” The brain is analyzed to see if the stimuli produces expected results.).
Regarding claim 5, Crawford discloses The method of claim 1 further comprising applying a label to the brain feature activity map, wherein the label characterizes an anatomical response of the organism to the stimuli (Para. [0043], “The data associated with brain anatomy and activity is provided to a pattern recognition device 230 that analyzes the associated with brain anatomy and activity to identify patterns. Anatomic characteristics of the brain. e.g., gyrification, cortical thickness, etc., are identified.”).
Regarding claim 6, Crawford discloses The method of claim 1 wherein measuring is performed by one or more of Anatomical Magnetic Resonance Imaging (MRI), Diffusion Tensor Imaging (DTI), Functional MRI (fMRI), Electroencephalogram (EEG), Magnetoencephalogram (MEG), Infrared Imaging, Ultraviolet Imaging, Computed Tomography (CT), Brain Mapping Ultrasound, In-Vivo Cellular Data, In-Vivo Molecular data, genomic data, and optical imaging (Para. [0042], “Neuroimaging devices that measure the resulting brain activation patterns may include EEG, firs, MEG, MRI, ultrasound, etc.”).
Regarding claim 7, Crawford discloses The method of claim 1 further comprising forming a hardware circuit corresponding to the brain activity map, wherein the hardware circuit has active elements corresponding to the brain activity of the user responsive to the stimuli (Para. [0070], “A biometric and environmental sensor array 950 may be used to provide stimuli and obtain brain activity measurements. Contextual building blocks 960 may be developed that determine user activity, such as walking, running, and talking with someone. The sensor array 950 may be mounted on the user's head.”).
Regarding claim 8, Crawford discloses The method of claim 1 further comprising: supplying stimuli to multiple organisms (FIG. 1 and para. [0037], “A library of stimuli 110 is provided to elicit brain activity in subjects 112, 114. The library of stimuli 110 include sets of stimuli involving any of various media designed to engage the brain, e.g., pictures, films, audio tracks, written or spoken questions or problems.”); 
measuring the brain activity of the multiple organisms responsive to the stimuli (FIG. 1 and para. [0037], “The brain activity is recorded by a data collection and recording system 120, 122 as the stimuli are presented to the subjects 112, 114.”);
producing brain feature activity maps characterizing the brain activity (Para. [0037], “Neuroimaging devices that measure the resulting brain activation patterns may include EEG, firs, MEG, MRI (magnetic resonance imaging), ultrasound, etc. However, embodiments are not meant to be limited to measurement systems specifically mentioned herein.”). 
Regarding claim 9, Crawford discloses The method of claim 1 further comprising: supplying multiple labeled stimuli to an existing brain feature activity map, wherein each label characterizes an anatomical response of the organism to the stimuli (Para. [0043], “The data associated with brain anatomy and activity is provided to a pattern recognition device 230 that analyzes the associated with brain anatomy and activity to identify patterns. Anatomic characteristics of the brain. e.g., gyrification, cortical thickness, etc., are identified.”); and
producing from the multiple labeled stimuli a new brain feature activity map characterizing the brain activity (Para. [0043], “The data associated with brain anatomy and activity is provided to a pattern recognition device 230 that analyzes the associated with brain anatomy and activity to identify patterns. Anatomic characteristics of the brain. e.g., gyrification, cortical thickness, etc., are identified.”).
Regarding claim 10, Crawford discloses The method of claim 9 wherein the multiple labeled stimuli comprise a sequence of frames, images, sounds, tactile signals or odors that are projected to a sequence of new brain feature activity maps (Para. [0042], “The stimuli 210 may include images, statements, or questions that are presented to a user that would incite certain characteristic brain activity responses.” And para. [0054], “Once the user's brain patterns are recorded and correlated, the BCI system reconstructs thoughts from the brain patterns alone. When the users initiate a search, the new thought would be matched to known elements from previous thoughts and content stored in the database. Search results may be weighted based on the number of elements in the new thought that match with elements known to be associated with content in the database. The search results would be seemingly telepathic in the way that a user could think a thought and have the BCI system perform a telepathic search that return results matching the thought.”).
Regarding claim 12, Crawford discloses The method of claim 1 wherein the content labels include objectionable content labels and non-objectionable content labels (Para. [0032], “Through the use of biophysical sensor devices, as described above and others, temporal and spatial patterns of biophysical signals may be used to measure and identify psychological states or mental representations of a person to reveal information, such as cognitive workload, attention/distraction, mood, sociological dynamics, memories, and others. Utilization of these data unlocks a new frontier for opportunities in human-machine interaction.” And para. [0037], “The library of stimuli 110 include sets of stimuli involving any of various media designed to engage the brain, e.g., pictures, films, audio tracks, written or spoken questions or problems. The stimuli options are numerous and a library of specific stimuli 110 foci is imagined that could range from the general, e.g., designed to test emotional sensitivity, to the very specific, e.g., orientations on family and child-rearing.”).
Regarding claim 14, Crawford discloses The method of claim 1 further comprising generating content guidelines based upon the brain feature activity map database (Para. [0040], “The mental profile analysis system 160 derives the similarity or dissimilarity of mental profiles based on the degree of similarity or dissimilarity of pattern matching results between two people for a stimulus or set of stimuli. This result, a mental profile match result 170 represents a probabilistic score of a “mental match.” And para. [0077], “A database 1286 of brain activity patterns provide matches to AR experiences. These matches may be general for users “out of the box,” or they may be created through a matching process.”).
Regarding claim 15, Crawford discloses The method of claim 11 wherein the content labels are used for a decision making process (Para. [0047], “Alternatively, the system may use a potentially more discriminating and secure approach that may involve a series of memorized thoughts (e.g., child, car, waterfall), patterns of muscle activation (e.g., jump, serve a tennis ball, play a song on a piano), or imagined activities (e.g., pet a cat, solve the equation 13×14, eat banana) that a user would run through mentally to incite certain characteristic brain activities.”).
Regarding claim 18, Crawford discloses The method of claim 1 wherein producing the brain feature activity map comprises decomposing the stimuli into respective features in a feature space, such that the brain feature activity map characterizes the brain activity specific to the respective features, and wherein mapping the new stimuli features comprises deconstructing the new stimuli to into the feature space and modeling the features of the deconstructed new stimuli to create the projected brain activity map (Para. [0040], “Accordingly, the system 100 translates recorded brain activity patterns in response to stimulus 110 into a characteristic mental profile for that stimulus. A library of stimuli 110 is translated into a library of mental profiles for each individual. The mental profiles also include the integration of personal data and traits from database 150. The mental profile analysis system 160 derives the similarity or dissimilarity of mental profiles based on the degree of similarity or dissimilarity of pattern matching results between two people for a stimulus or set of stimuli. This result, a mental profile match result 170 represents a probabilistic score of a “mental match.”” The stimuli is labeled into features and then new stimuli is used to see if the mental profile responds to the stimuli as expected or not and a score is given.).
Regarding claim 19, Crawford discloses The method of claim 18 wherein modeling the features comprises transforming the features of an image to brain activity using a functional encoding approach (Abstract, “The gathered temporal and spatial patterns of biophysical signals associated with brain activity of the user are correlated to identify user brain signatures.” Wherein functional encoding is interpreted to mean that the stimulus features are related to patterns. Crawford is identifying relations between brain activity features and identifying patterns between them, using coding procedures.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Crawford et al. (US 20160103487 A1) (hereinafter – Crawford) in view of Silbersweig et al. (US 2016/0019693 A1) (hereinafter – Silbersweig).

Regarding claim 2, Crawford discloses The method of claim 1 Crawford fails to disclose wherein the brain feature activity map includes brain connectivity matrices.
However, in the same field of endeavor, Silbersweig teaches wherein the brain feature activity map includes brain connectivity matrices (Para. [0098], “As one example, the biomarker can include covariance patterns or co-varying traits expressed in the form of inter-regional correlation or association matrices, which can be analyzed to extract qualitative and quantitative summaries, characteristics, or indices of interaction patterns in brain network organization (i.e., interactome or connectome mapping).”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Crawford to include a connectivity matrix as taught by Silbersweig in order to investigate brain function at multiple scales (Para. [0004], “To investigate brain function at multiple scales, however, distinct methodologies to perform measurements, archive them, and process and analyze them to provide distinct and useful correlations, are necessary.”).
Regarding claim 3, Crawford discloses The method of claim 2 Crawford fails to disclose wherein the brain connectivity matrices include connectivity matrices weights based upon micro-structure estimates of brain tissue to form a Brain Connectome.
However, in the same field of endeavor, Silbersweig teaches wherein the brain connectivity matrices include connectivity matrices weights based upon micro-structure estimates of brain tissue to form a Brain Connectome (Para. [0098], “As one example, the biomarker can include covariance patterns or co-varying traits expressed in the form of inter-regional correlation or association matrices, which can be analyzed to extract qualitative and quantitative summaries, characteristics, or indices of interaction patterns in brain network organization (i.e., interactome or connectome mapping).”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Crawford to include a connectivity matrix as taught by Silbersweig in order to investigate brain function at multiple scales (Para. [0004], “To investigate brain function at multiple scales, however, distinct methodologies to perform measurements, archive them, and process and analyze them to provide distinct and useful correlations, are necessary.”).
Regarding claim 4, Crawford discloses The method of claim 1 Crawford fails to disclose wherein the brain feature activity map is based upon cognitive layers combined with a connectivity association matrix.
However, in the same field of endeavor, Silbersweig teaches wherein the brain feature activity map is based upon cognitive layers combined with a connectivity association matrix (Para. [0098], “As one example, the biomarker can include covariance patterns or co-varying traits expressed in the form of inter-regional correlation or association matrices, which can be analyzed to extract qualitative and quantitative summaries, characteristics, or indices of interaction patterns in brain network organization (i.e., interactome or connectome mapping).”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Crawford to include a connectivity matrix as taught by Silbersweig in order to investigate brain function at multiple scales (Para. [0004], “To investigate brain function at multiple scales, however, distinct methodologies to perform measurements, archive them, and process and analyze them to provide distinct and useful correlations, are necessary.”).


Claims 13 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Crawford et al. (US 20160103487 A1) (hereinafter – Crawford) in view of Etkin (US 2019/0083805 A1) (hereinafter – Etkin).

Regarding claim 13, Crawford discloses The method of claim 12 Crawford fails to disclose wherein the objectionable content labels are based upon violent, sexual, abusive or offensive stimuli.
However, in the same field of endeavor, Etkin teaches wherein the objectionable content labels are based upon violent, sexual, abusive or offensive stimuli (Para. [0039], “Rectified potentials averaged across electrode clusters showed significantly greater n100 responses to right ECN TMS stimulation only in memory-impaired PTSD participants relative to either the healthy or memory-intact PTSD participants”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Crawford to include objectionable labels as taught by Etkin in order to study cognitive relationships in potentially injured brains (Para. [0008], “Cognitive dysfunction is a core feature of PTSD. Like many major psychiatric disorders, PTSD has well-documented impairments in memory, attention, and speed of information processing. Yet the neural mechanisms underlying cognitive deficits, their relationships to treatment outcome, and potential utility from a biomarker perspective are largely unknown.”).
Regarding claim 16, Crawford discloses The method of claim 11 Crawford fails to disclose wherein the brain feature activity map and content labels are used to compute a content contamination score.
However, in the same field of endeavor, Etkin teaches wherein the brain feature activity map and content labels are used to compute a content contamination score (Para. [0039], “Rectified potentials averaged across electrode clusters showed significantly greater n100 responses to right ECN TMS stimulation only in memory-impaired PTSD participants relative to either the healthy or memory-intact PTSD participants”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Crawford to include a score as taught by Etkin in order to study cognitive relationships in potentially injured brains (Para. [0008], “Cognitive dysfunction is a core feature of PTSD. Like many major psychiatric disorders, PTSD has well-documented impairments in memory, attention, and speed of information processing. Yet the neural mechanisms underlying cognitive deficits, their relationships to treatment outcome, and potential utility from a biomarker perspective are largely unknown.”).
Regarding claim 17, Crawford discloses The method of claim 16 Crawford fails to disclose wherein the content contamination score is a measure of content intensity characterizing impact of the content on wellbeing of a viewer.
However, in the same field of endeavor, Etkin teaches wherein the content contamination score is a measure of content intensity characterizing impact of the content on wellbeing of a viewer (Para. [0039], “Rectified potentials averaged across electrode clusters showed significantly greater n100 responses to right ECN TMS stimulation only in memory-impaired PTSD participants relative to either the healthy or memory-intact PTSD participants”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Crawford to include a score as taught by Etkin in order to study cognitive relationships in potentially injured brains (Para. [0008], “Cognitive dysfunction is a core feature of PTSD. Like many major psychiatric disorders, PTSD has well-documented impairments in memory, attention, and speed of information processing. Yet the neural mechanisms underlying cognitive deficits, their relationships to treatment outcome, and potential utility from a biomarker perspective are largely unknown.”).


Response to Arguments
Applicant's arguments filed June 20, 2022 have been fully considered but they are not persuasive. 
With respect to the arguments regarding Crawford, the arguments are not persuasive. Crawford discloses labeling content of stimuli in a database along with other information see Para. [0037], “The library of stimuli 110 include sets of stimuli involving any of various media designed to engage the brain, e.g., pictures, films, audio tracks, written or spoken questions or problems. The stimuli options are numerous and a library of specific stimuli 110 foci is imagined that could range from the general, e.g., designed to test emotional sensitivity, to the very specific, e.g., orientations on family and child-rearing.” And para. [0040], “Accordingly, the system 100 translates recorded brain activity patterns in response to stimulus 110 into a characteristic mental profile for that stimulus. A library of stimuli 110 is translated into a library of mental profiles for each individual. The mental profiles also include the integration of personal data and traits from database 150.” Each stimuli is labeled along with personal data and traits in order to analyze the brain in an organized manner. The organism also labels the content by how it responds to each labeled stimuli. Both types of labeling are being done. Once the brain activity is labeled, then the comparison to other previous brain responses is analyzed. Crawford may disclose additional analysis that is not claimed, such as the predictive nature of the identifying patterns to predict a certain response of the brain, however, the limitations of the claims are properly disclosed and anticipated by Crawford. Thus, the arguments are not persuasive. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A TOMBERS whose telephone number is (571)272-6851.  The examiner can normally be reached on M-TH 7:00-16:00, F 7:00-11:00(Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.A.T./Examiner, Art Unit 3791                                                      
	

/DEVIN B HENSON/Primary Examiner, Art Unit 3791